Citation Nr: 0334810	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-12 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability. 

2.  Entitlement to service connection for a right arm 
disability. 

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for status post dislocation of the left 
shoulder. 

4.  Entitlement to an initial disability evaluation in excess 
of zero percent for tendinitis of the left knee. 

5.  Entitlement to an initial disability evaluation in excess 
of zero percent for hypertension.

6.  Entitlement to an initial disability evaluation in excess 
of zero percent for irritable bowel syndrome.  

7.  Entitlement to an initial disability evaluation in excess 
of zero percent for onychomycosis of the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1979 to May 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.   

The October 2000 rating decision denied entitlement to 
service connection for bursitis of the right shoulder and 
arm.  The October 2000 rating decision granted service 
connection for status post dislocation of the left shoulder 
and assigned a 10 percent evaluation from June 1, 1999.  
Service connection was granted for tendinitis of the left 
knee, hypertension, folliculitis, allergic rhinitis, 
onychomycosis, epididymitis, prostatitis, and irritable bowel 
syndrome and zero percent evaluations were assigned from June 
1, 1999.  The veteran filed a notice of disagreement and a 
statement of the case was issued.  The veteran filed a 
substantive appeal with respect to the issues of entitlement 
to service connection for a right shoulder disability, 
entitlement to service connection for a right arm disability, 
entitlement to an initial disability evaluation in excess of 
zero percent for tendinitis of the left knee, entitlement to 
an initial disability evaluation in excess of 10 percent for 
status post dislocation of the left shoulder, entitlement to 
an initial disability evaluation in excess of zero percent 
for hypertension, entitlement to an initial disability 
evaluation in excess of zero percent for irritable bowel 
syndrome, and entitlement to an initial disability evaluation 
in excess of zero percent for onychomycosis of the feet.  

The veteran did not file a substantive appeal with respect to 
the issues of higher initial disability evaluations for 
folliculitis, allergic rhinitis, epididymitis, and 
prostatitis.  Thus, these issue are not before the Board for 
appellate review.  See 38 C.F.R. § 20.200 (2003). 

However, in an October 2003 statement, the veteran raised the 
issues of entitlement to increased ratings for rhinitis, 
prostatitis, epididymitis, and folliculitis.  The veteran 
also raised the issue of entitlement to service connection 
for exophoria.  These issues are referred to the RO for 
appropriate action.   

The issues of entitlement to service connection for a right 
shoulder disability, entitlement to service connection for a 
right arm disability, entitlement to an initial disability 
evaluation in excess of 10 percent for status post 
dislocation of the left shoulder, entitlement to an initial 
disability evaluation in excess of zero percent for 
hypertension, entitlement to an initial disability evaluation 
in excess of zero percent for irritable bowel syndrome, and 
entitlement to an initial disability evaluation in excess of 
zero percent for onychomycosis of the feet are addressed in 
the remand portion of this decision.  


FINDINGS OF FACT

The service-connected tendinitis of the left knee is 
principally manifested by complaints of pain and objective 
findings of slight medial and lateral instability on 
stressing and minimal tenderness at the area of insertion of 
the patella.   




CONCLUSIONS OF LAW

The criteria for an initial disability evaluation of 10 
percent for the service-connected tendinitis of the left knee 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations which implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).  The Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence that is necessary to substantiate the claim, 
and that the requirements of the VCAA have in effect been 
satisfied.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence 
and the laws and regulations related to the claim, and 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  In letters dated in July 1999, July 
2001, and June 2003, the VA notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  These letters 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain.  The veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have in effect been 
satisfied.  The veteran has been provided with a VA 
examination in October 1999 to determine the nature, extent, 
and severity of the service-connected left knee disability.  
Pertinent treatment records were obtained.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board also notes that because this decision 
effects a grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003). 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a disability rating was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson, the Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2003).

Under Diagnostic Code 5257, other impairment of the knee: 
recurrent subluxation or lateral instability, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2003).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The RO has rated the veteran's tendinitis of the left knee, 
by analogy, under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
tenosynovitis, and Diagnostic Code 5257, impairment of the 
knee.  See 38 C.F.R. § 4.20 (2003).  

In applying the law to the existing facts, the Board finds 
that the record demonstrates the requisite objective 
manifestations for a 10 percent disability evaluation for the 
service-connected tendinitis of the left knee under the 
provisions of Diagnostic Code 5257.  

The medical evidence of record establishes that the veteran 
had slight instability of the left knee.  An October 1999 VA 
examination report indicates that the veteran reported having 
pain in the left knee since 1992.  He currently complained of 
a popping or snapping sound in the knee and pain in the 
anterior knee in the area of the patella tendon.  Examination 
revealed that the veteran had a normal gait.  Range of motion 
of the left knee was to 135 degrees.  There was a very slight 
degree of medial and lateral instability on stressing.  There 
was a minimal degree of tenderness at the area of insertion 
of the patella.  The patella itself was nontender.  The 
veteran was able to squat and heel and toe gait was normal.  
The diagnosis was some tendinitis at the insertion of the 
patella tendon in the left knee.  Thus, the Board finds that 
a 10 percent disability evaluation for tendinitis of the left 
knee is warranted under Diagnostic Code 5257 since there is 
evidence of slight instability.  

The medical evidence of record does not establish moderate to 
severe impairment of the left knee.  There are no objective 
findings of moderate or severe lateral instability or 
subluxation of the left knee.  The symptomatology of the left 
knee disability has been described by the medical examiner as 
slight or very minimal.  For instance, the October 1999 VA 
examination report indicates that there was a slight degree 
of medial and lateral instability and a very minimal degree 
of tenderness at the area of insertion of the patella.  Thus, 
the Board finds that a disability evaluation in excess of 10 
percent for tendinitis of the left knee is not warranted 
under Diagnostic Code 5257 since there is no evidence of 
moderate or severe impairment.     

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown; supra.

However, in this case, where the diagnostic code under which 
the instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 
5257, is not predicated on loss of range of motion, §§ 4.40, 
4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has explored the possibility of rating the 
veteran's tendinitis of the left knee under other diagnostic 
codes pertinent to rating knee disabilities.  The Board finds 
that a disability evaluation in excess of 10 percent under 
Diagnostic Codes 5260 or 5261, pertaining to limitation of 
motion of the knee, is not warranted.  The medical evidence 
of record shows that flexion of the left knee ranged from 135 
degrees to 140 degrees.  There is no evidence of flexion 
limited to 30 degrees or less.  Thus, a disability evaluation 
in excess of 10 percent under Diagnostic Code 5260 is not 
warranted.  The veteran has full extension of the left knee.  
Thus, a disability evaluation in excess of 10 percent under 
Diagnostic Code 5261 is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2003).  

Diagnostic Code 5003, degenerative arthritis, is not for 
application since there are no X-ray findings of arthritis 
and service connection for arthritis of the left knee is not 
established.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).  Furthermore, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
are not for application since there are no findings of 
arthritis of the left knee with limitation of motion in 
addition to the instability.  A June 2001 VA treatment record 
notes that the veteran had full range of motion of the left 
knee.  There is no X-ray evidence of arthritis of the left 
knee.  A December 1985 X-ray examination of the left knee was 
normal.  

As discussed above, with regard to initial rating cases, 
separate ratings can be assigned to separate periods of time, 
based upon the facts found - a practice known as "staged 
ratings."  See Fenderson, supra.  The Board finds that a 
staged rating is not warranted in this case.  The Board has 
examined the record and finds that a 10 percent evaluation is 
warranted for the service-connected tendinitis of the left 
knee since June 1, 1999, the date of the day after the date 
of separation from service.  There is no evidence that the 
veteran's service-connected left knee disability has met the 
criteria for a higher rating at any time since June 1, 1999.  
It appears from the medical evidence that the disability has 
remained essentially constant over the entire period.  
Accordingly, a staged rating under Fenderson is not 
warranted.

In summary, a 10 percent disability evaluation is warranted 
for the service-connected tendinitis of the left knee, for 
the reasons and bases described above.  The benefit sought on 
appeal is granted to that extent.


ORDER

Entitlement to a 10 percent evaluation for tendinitis of the 
left knee is granted, subject to regulations governing the 
payment of monetary awards.


REMAND

After careful review of the record, the Board finds that 
additional development is required before the issues of 
entitlement to service connection for a right shoulder 
disability, entitlement to service connection for a right arm 
disability, entitlement to an initial disability evaluation 
in excess of 10 percent for status post dislocation of the 
left shoulder, entitlement to an initial disability 
evaluation in excess of zero percent for hypertension, 
entitlement to an initial disability evaluation in excess of 
zero percent for irritable bowel syndrome, and entitlement to 
an initial disability evaluation in excess of zero percent 
for onychomycosis of the feet can be decided.  

During the pendency of this claim, the VCAA was signed into 
law.  This legislation is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VCAA, 38 U.S.C.A. § 5103A (West 2002).  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000.

The VCAA applies to the present claims because the claims 
were filed in June 1999, before the date of enactment of the 
VCAA, and the claims are still pending.

The VCAA provides that upon receipt of a complete or 
substantially complete application, the VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  VCAA, 38 U.S.C.A. §§ 5103, 5103A (West 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record, the Board finds 
that the requirements of the VCAA have not been satisfied 
with respect to the issues on appeal.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  38 U.S.C. 
§ 5103A(b)(1), (2).

Regarding the issue of entitlement to an initial disability 
evaluation in excess of zero percent for onychomycosis of the 
feet, the Board finds that another VA examination is 
necessary.  The Board also notes that the veteran's service-
connected onychomycosis of the feet is currently assigned a 
zero percent rating under the former provisions of Diagnostic 
Code 7813, dermatophytosis which is rated as eczema under 
Diagnostic Code 7806.  While this appeal was pending, the 
applicable rating criteria for the skin disorders were 
amended effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002).  The Board finds that another 
dermatology examination is necessary in order to determine if 
the veteran meets the rating criteria for a higher rating 
under the revised diagnostic codes for skin disorders.    

Review of the record also reveals that the veteran has not 
yet been notified of the revised rating criteria for skin 
disorders.  The Board finds that the RO should notify the 
veteran of these revised regulations.    

Regarding the issue of entitlement to an initial disability 
evaluation in excess of 10 percent for status post 
dislocation of the left shoulder, the Board finds that 
another VA examination is necessary.  In a January 2001 
statement, the veteran indicated that his left shoulder was 
being evaluated for surgery.  The Board finds that another VA 
examination is needed in order to determine the current 
severity of the service-connected left shoulder disability.   

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  38 
U.S.C. § 5103A(b)(1), (2).

In an October 2003 statement, the veteran indicated that he 
was currently being treated at the VA clinic in Pensacola and 
at the Eglin Air Force Base.  Review of the record reveals 
that the RO only obtained treatment records from the Eglin 
Air Force Base Medical Center dated from June 1999 to January 
2002 and only obtained treatment records from the VA clinic 
in Pensacola dated from December 2000 to November 2001.  The 
RO should make an attempt to obtain and associate with the 
claims folder the VA treatment records from Pensacola, 
Florida dated from November 2001 to present and the treatment 
records from the Eglin Air Force base dated from January 2002 
showing treatment of the right shoulder and arm disability, 
left shoulder disability, hypertension, irritable bowel 
syndrome, and onychomycosis.  

Accordingly, this case is remanded for the following action: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should obtain the treatment 
records showing treatment of right 
shoulder disability, right arm 
disability, left shoulder disability, 
hypertension, irritable bowel syndrome, 
and onychomycosis from the Eglin Air 
Force Base medical facility dated from 
February 2002 to present, and from the VA 
outpatient clinic in Pensacola, Florida, 
dated from June 1999 to November 2000 and 
from December 2002 to present.    

3.  The veteran should be afforded a VA 
dermatology medical examination to 
determine the nature, extent, and 
severity of the service-connected 
onychomycosis of the feet.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, must be made available to 
the VA  examiner for review in connection 
with the examination.  

The VA examiner should report whether the 
service-connected onychomycosis of the 
feet covers less than 5 percent of the 
entire body or less than 5 percent of 
exposed areas affected; at least 5 
percent, but less than 20 percent of the 
entire body, or at least 5 percent, but 
less than 20 percent of exposed areas 
affected; 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas 
affected; or more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected.  
The VA examiner should indicate whether 
the onychomycosis of the feet has 
required no more than topical therapy 
required during the past 12-month period; 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs for a total 
duration of six weeks or more, but not 
constantly, during the past 12-month 
period; or constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.    
The VA examiner should report whether the 
service-connected onychomycosis of the 
feet causes scarring and if so, whether 
the scars, other than head, face, or 
neck, exceed an area of 144 square inches 
(929 sq. cm.), exceed an area of 72 
square inches (465 sq. cm.), or exceed an 
area of 12 square inches (77 sq. cm.); 
are associated with underlying soft 
tissue damage; are not associated with 
underlying soft tissue damage and do not 
cause limited motion and cover an area or 
areas of 144 square inches (929 sq. cm.) 
or greater; are not associated with 
underlying soft tissue damage and cause a 
frequent loss of covering of skin over 
the scar; are not associated with 
underlying soft tissue and are painful on 
examination; or cause limitation of 
function of affected part, including 
limitation of function of the feet.  The 
VA examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  The veteran should be afforded a VA 
medical examination by the appropriate 
specialist to determine the nature, 
extent, and severity of the service-
connected status post dislocation of the 
left shoulder.  The veteran's VA claims 
folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review in connection with the 
examination.  The examiner should report 
the range of motion of the left shoulder.  
X-ray examination of the left shoulder 
should be performed and the examiner 
should indicate whether there is nonunion 
of the clavicle or scapula with loose 
movement or dislocation of the clavicle 
or scapula.  

The examiner should indicate if there is 
functional loss due to pain, pain on 
movement, weakened movement, excess 
fatigability or incoordination on 
movement due to the left shoulder 
disability, and whether the pain 
significantly limits functional ability 
during flare-ups or when the left 
shoulder is used repeatedly over time.  
If functional loss is detected, the 
examiner should indicate what objective 
evidence supports this finding.  The 
functional loss should be expressed in 
terms of additional range of motion loss.  
The examiner should also indicate if 
there is any clinical evidence to support 
the veteran's subjective complaints.  The 
examiner should provide the complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

5.  When the RO is satisfied that the 
record is complete, the RO should review 
all of the evidence of record, including 
all new evidence, and readjudicate the 
issues of issues of entitlement to 
service connection for a right shoulder 
disability, entitlement to service 
connection for a right arm disability, 
entitlement to an initial disability 
evaluation in excess of 10 percent for 
status post dislocation of the left 
shoulder, entitlement to an initial 
disability evaluation in excess of zero 
percent for hypertension, entitlement to 
an initial disability evaluation in 
excess of zero percent for irritable 
bowel syndrome, and entitlement to an 
initial disability evaluation in excess 
of zero percent for onychomycosis of the 
feet.  The RO should evaluate the claim 
for a higher disability rating for 
onychomycosis of the feet under both the 
old and the current VA regulations for 
rating skin disabilities.  If all the 
desired benefits are not granted, an 
appropriate supplemental statement of the 
case should be furnished to the veteran 
and his representative.  They should be 
afforded an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



